Citation Nr: 1636014	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1963 to November 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In September 2013 and July 2014, the Board remanded the appeal for further development.  After completion of this development by the RO, the case was returned to the Board for appellate review.  

In an August 2015 Board decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss disability.

The Veteran appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court vacated and remanded the Board's decision on the issue of service connection for bilateral hearing loss, for proceedings consistent with a Joint Motion for Remand (Joint Motion).  In particular, the Joint Motion indicated the Board had relied on inadequate VA audiology examinations in denying the service connection claim.  The Joint Motion also indicated the Board had failed to comply with its previous September 2013 and July 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

Upon return from the Court, in a July 2016 letter, the Board notified the Veteran that he had 90 days to submit additional argument or evidence with an indication as to whether he desired a remand for the RO to consider the argument or evidence or whether he waived this right.  See 38 C.F.R. § 20.1304 (2015).  In response, in August 2016, the Veteran's representative submitted an Informal Hearing Presentation (IHP), with no significant argument.  

The issue of service connection for tinnitus has been raised by the record in the November 2010 Notice of Disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has current bilateral hearing loss disability for VA compensation purposes that is the result of hazardous noise exposure from weapons fire during training exercises and from serving in the honor guard for military funerals in the U.S. Army from 1963 to 1965.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim for service connection for bilateral hearing loss disability.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§°1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. §°3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  

In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38°C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38°C.F.R. §§ 3.307(a)(3), 3.309(a).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991). This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The Veteran has contended that he developed bilateral hearing loss as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of weapons fire during training exercises and as the result of serving in the honor guard for military funerals.  This occurred while stationed at Ft. Jackson, South Carolina, and at Aberdeen Proving Grounds in Maryland.  He says he did not wear hearing protection during service.  He emphasizes that his September 1965 separation examination revealed hearing loss in pure tone thresholds of over 20 decibels at certain frequencies.  Post-service, he first noticed hearing loss symptoms approximately seven years after discharge from service (so in 1972).  He maintains he did not realize he had hearing loss until other people brought it to his attention.  Over the years, his hearing loss has become gradually worse.  He said he was first treated for hearing loss post-service in 1987.  See June 2009 formal claim; October 2009 VA hearing loss questionnaire; November 2010 NOD; January 2011 VA Form 9; and June 2014 IHP.  

Upon review of the evidence of record, the Board concludes that service connection for bilateral hearing loss disability is warranted. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, there is clear evidence that the Veteran meets the threshold criterion for service connection of current bilateral ear hearing loss disability.  Specifically, an October 2009 VA audiology examination showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
85
80
70
60
70
LEFT
20
30
35
50
55

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 88 percent in the left ear.  Thus, the Veteran has current bilateral ear hearing loss for VA purposes, based on his pure tone thresholds and speech recognition ability.  See 38 C.F.R. § 3.385.  

The Veteran's service treatment records (STRs) dated from 1963 to 1965 are negative for any complaint, treatment, or diagnosis of hearing loss disability under §°3.385 in either ear.  That is, none of the in-service audiograms dated in November 1963 (at entrance) and September 1965 (at separation) demonstrated bilateral hearing loss disability by the standards of 38 C.F.R. § 3.385.

In any event, the Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

To establish service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

That is, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  Thus, the lack of evidence of bilateral hearing loss disability per § 3.385 during active service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). However, after November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  

For reference purposes, the conversion results are as follows: (For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5) to the pre-November 1967 ASA results respectively).  In particular, the November 1963 service entrance examination showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
0
25
20
LEFT
10
15
5
25
20

Moreover, the September 1965 STR separation examination showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
-
20
LEFT
30
25
25
-
20

Thus, both STR entrance and separation audiology examinations fail to reveal bilateral hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  

Regardless, the findings at 500, 1000, and 2000 Hertz at the September 1965 STR separation examination were indicative of hearing loss, although not to the level of disability for VA purposes.  See Hensley, 5 Vet. App. at 157 (higher threshold levels above 20 decibels indicate some degree of hearing loss).  Moreover, the Court has held that a significant decibel increase in pure tone thresholds during service is an important factor for in-service incurrence, even if these shifts do not demonstrate in-service hearing loss disability under § 3.385.  Hensley, 5 Vet. App. at 159-60.  In the present case, a comparison between the STR entrance and STR separation audiology examinations reveal auditory shifts in pure tone thresholds at frequencies of 500, 1000, and 2000 Hertz in both the right and left ear.  All of this serves as circumstantial evidence in support of hearing loss disability incurred by some degree of acoustic trauma sustained during the Veteran's period of service in the U.S. Army from November 1963 to November 1965.  

Additionally, in the Board's earlier August 2015 decision, the Board already determined that the Veteran "credibly and competently" reported a history of constant in-service exposure to weapons fire and excessive loud noise for which he was not offered hearing protection.  Thus, the Board has acknowledged the existence of an in-service injury from noise exposure.  

Post-service, the first medical evidence of hearing loss disability for VA purposes under 38 C.F.R. § 3.385 is from VA audiology treatment records dated in 2002.  As a lay person, the Veteran reports the first post-service symptoms of hearing loss in 1972, approximately seven years after separation from service.  In any event, the Veteran is competent to report symptoms of hearing loss several years after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's lay allegations of worsening hearing loss post-service beginning in the 1970s and 1980s are also credible, especially given the medical evidence of diminished hearing and significant threshold shifts during service.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

With regard to a nexus, the Board acknowledges that the record contains three unfavorable VA audiology examinations and opinions dated in October 2009, September 2013, and September 2014.  However, as discussed in detail in the Board's previous September 2013 and July 2014 remands, and in the Court's July 2016 Joint Motion, these VA audiology examinations were inadequate for a number of reasons.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate).  As the Court pointed out in its July 2016 Joint Motion at page 6, all three VA audiology examinations failed to discuss the Veteran's documented in-service hearing loss of at least 20 decibels at certain frequencies.  Thus, the VA audiology examiners failed to comply with the Board's instructions in its multiple remand orders.  Therefore, the Board has considered that the probative value of these VA audiology examinations is rather limited.

The Court in its July 2016 Joint Motion also discussed Institute of Medicine (IOM) studies which stated, "[t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  NATIONAL RESEARCH COUNCIL, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS 47 (The National Academies Press 2006).  However, the Board sees that this IOM study also suggested "[i]t is possible however that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  This pattern fits with the Veteran's lay description of his gradually worsening hearing loss after service.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  In addition, the Board is permitted to supplement the record with any recognized medical treatise without the necessity for a remand or referral, especially if it weighs in favor to the veteran.  See 38 C.F.R. § 19.9 (d)(5).  

In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral hearing loss disability, as there is competent and credible evidence of both in-service noise exposure and diminished hearing, post-service hearing loss disability for VA compensation purposes, no concrete evidence of a post-service intercurrent cause, and credible lay testimony of the onset of decreased hearing acuity since service.  See Walker, 708 F.3d. at 1338-39; 38 C.F.R. § 3.303(b).  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss disability is granted.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


